Citation Nr: 1409384	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide or chemical weapon exposure.

2.  Entitlement to service connection for skin cancer, including as due to herbicide or chemical weapon exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran provided testimony at an August 2009 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been reviewed and is associated with the claims file.

The Board remanded the claim in December 2009, January 2012 and August 2013. Review of the record indicates that the undertaken development is insufficient to adjudicate the Veteran's claim at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additionally, the Virtual VA paperless claims processing system reveals medical records pertinent to the present appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

A remand is necessary for further evidentiary development.

The Veteran contends he was exposed to herbicides and chemical weapons during his military service in Okinawa.  In July 2012, the RO submitted a request to the U.S. Army and Joint Services Records Research Center (JSRRC) regarding the Agent Orange spillage alleged by the Veteran.  In November 2012, the JSRRC indicated that the available historical records "do not document the spraying, testing, transporting, storage or usage of Agent Orange or other tactical herbicides in Okinawa during the period of December 1, 1966 to June 30, 1968."  However, "the historical information available to us documents that in the 1960s, the U.S. military had a major chemical weapons stockpile on the island of Okinawa."  The JSRRC provided contact information to the U.S. Army Medical Research Institute of Chemical Defense (USAMRICD) and the Department of the Army, Surgeon General to inquire whether the Veteran possibly had contact with the chemical weapons stockpile in Okinawa. 

The RO contacted the USAMRICD but requested information related to an Agent Orange spillage only.  The request did not refer to chemical weapons.  See January 2013 Letter to the U.S. Army Medical Research Institute of Chemical Defense; see also January 2013 Letter to the Department of the Army, Surgeon General.  Therefore, in August 2013, the Board remanded the claim to determine whether the Veteran was exposed to chemical weapons during his service.  

In August 2013, the AMC submitted a request to USAMRICD in accordance with the Board's remand.  USAMRICD responded with a letter dated November 2012, which stated that, "This is in reply to your letter dated November 2, 2012, requesting information concerning the Veteran's claim concerning an Agent Orange spillage accident in the years of 1967 to 1968 apparently in Okinawa, Japan."  Emphasis added.  This letter appears to just be a photocopy of a previous letter received by the RO from USAMRICD and was not responsive to the AMC's request regarding the Veteran's alleged exposure to chemical weapons.  Since this letter is unresponsive to the Board's August 2013 remand, it is necessary to remand the claim again in an attempt to verify whether or not the Veteran was exposed to chemical weapons during his service in Okinawa.  See Stegall, 11 Vet. App. at 270-71.

Accordingly, the case is REMANDED for the following action:

1.  Contact the USAMRICD to verify whether the Veteran was in contact with chemical weapons in Okinawa, Japan from January 1967 through June 1968.  If the Veteran was in contact with chemical weapons, the type of chemical weapons should be identified.  If no additional records are available, that fact should be documented in the claims folder. 

2.  If and only if it is confirmed that the Veteran was exposed to chemical weapons while stationed in Okinawa, Japan, the Veteran should be scheduled for a VA examination to determine the current nature and likely etiology of any diabetes mellitus and skin cancer conditions.  The claims folder (all pertinent records contained in Virtual VA and VBMS) and a copy of this remand should be made available to the examiner for review. 

The examiner is requested to answer the following questions: 

(a) Does the Veteran have a current diagnosis of diabetes mellitus? If so, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus occurred during service or is otherwise attributable to in-service exposure to herbicides or chemical weapons? 

(b) Does the Veteran have a current diagnosis of skin cancer?  The examiner must clarify the diagnosis.  If so, is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed skin cancer occurred during service or is otherwise attributable to in-service exposure to herbicides or chemical weapons?  The examiner is to also consider the Veteran's removed cancerous nasal growth, which he alleges developed during service.

The examiner is requested to provide a complete rationale for all opinions expressed.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

3.  After completion of the above, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

